Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The examiner acknowledges receipt of Applicant’s Remarks and Claim amendments, filed on 01 June 2021.
Claim Status
Claims 1-3, 5-6 and 8 are pending.  Claim 4 and 7 are canceled.    Claims 1-3, 5-6 and 8 are under current examination.
Priority
This application claims benefit as a 371 of PCT/GB2017/050051 (filed 01/11/2017) which claims benefit of 62/277,002 (filed 01/11/2016).  The instant application has been granted the benefit date, 11 January 2016, from the application 62/277,002.  
RESPONSE TO ARGUMENTS
35 USC § 102
Due to the applicant’s claim amendments, the examiner withrdraws the rejections under 35 USC 102.  The applicant has amended claim 1 to require that the vector is a vaccinia virus that is deleted for thymidine kinase.  Neither Kenai et al. (Clin Cancer Res; June 1, 2011; 17(11): 3686-3696) nor Zhang et al. (US2012/0100109) recite this limitation.  These references utilize a modified herpes simplex virus and do not mention thymidine kinase deletion.
35 USC § 103 - Ferguson
The examiner withdraws the rejection of claims 1-3, 5-6 and 8 under 35 U.S.C. 103 as being unpatentable over Mark Simon Ferguson (PhD Dissertation. University of London.  August 2014.  “Enhancement of systemic delivery of oncolytic Vaccinia virus for cancer treatment”).  The applicant’s response (filed 01 June 2021) provided evidence that the Ferguson dissertation was not publically available as until 9 September 2014.  This was within the grace period provided for by disclosures by an inventor.  Accordingly, the examiner finds this information and argument persuasive.

NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Masako Moriuchi (PhD dissertation. 1998. Howard University. “Effects of bacterial cell wall components on human immunodeficiency virus infection of macrophages”).
Claims 1-2 and 8 require a TK-deficient vaccinia virus and wortmannin.  Moriuchi teach wortmannin (page 39, Chemicals section) and Thymidine kinase-deficient recombinant vaccinia virus (TK-deficient rVV) (page 39, Chemicals section; page 30, line 5; figure 2 legend, page 31; page 32, Fig.A, vTF7-3).  Accordingly, the structural components of claims 1-2 and 8 are anticipated.
The vTF7-3 vaccinia virus shown in Figure A (page 32) of Moriuchi shows a TK-deficient vaccinia virus that shows a TK  gene which was inactivated by an insertion of 
Moriuchi teaches Herbimycin A (page 39, Chemicals section) which has anti –tumor effects, thereby anticipating the limitations of claim 5.
Therefore, the instant claims are anticipated by Masako Moriuchi PhD dissertation.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Sobol & Hiley
Claim 1-3, 5-6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sobol et al (US2019/0038713 with priority to provisional US application 62/276615 [filed 08 January 2016]) in view of Hiley et al. (Gene Ther. 2010 February ; 17(2): 281–287. doi:10.1038/gt.2009.132.).
Sobol et al. teach “VVL 15N1L vectors are also combined with…PI3K inhibitors…example PI3Kdelta..inhibitors…to enhance intravenous administration of viral vectors…Animals receive IC87114 (PI3K delta inhibitor)…and then three hours later intra-venous VVL 15N1L vectors…via tail vein” (parag. 0298).  The entire Sobol disclosure it about treating cancer.  Sobol (US2019/0038713) teach paragraph 0297: “In another embodiment of this therapeutic approach, a novel oncolytic vaccinia virus TK-deficient vaccinia virus strain with an inactivated NIL gene which shows enhanced selectivity and antitumor efficacy” (emphasis provided by examiner).
Sobol Provisional US application 62/276615 teaches the following claims:

    PNG
    media_image1.png
    193
    633
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    330
    1034
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    274
    1004
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    67
    613
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    93
    575
    media_image5.png
    Greyscale

Furthermore, Sobol’s Provisional US application 62/276615 teaches the following PI3K inhibitors can be used in their treatment methods:: IC87114, Idelalisib (parag. 00168) or Wortmannin (parag. 00181).  Sobol’s Provisional US application 62/276615 also teaches using therapeutic genes.
While Sobol’s WIPO document teaches that their vaccinia virus can be TK-deficient, the provisional application provides only general teachings about their vector being a vaccinia virus and does not explicitly indicate that the vaccinia virus could be a TK-deficient variety.
However, Hiley et al. teach, “We used VVL15 (a recombinant vaccinia virus derived from the Lister vaccine strain) in which the firefly luciferase reporter gene was inserted into the thymidine kinase (TK) region downstream of the early–late vaccinia p7.5 promoter to assess transgene expression”  (page , lines), thereby generating a TK-deficient vaccinia virus.
It would be obvious to a person of ordinary skill in the art to combine elements from Sobol and Hiley to produce a composition, kit comprising a TK-deficient vaccinia virus and a PI3K inhibitor that can be used for treating cancer.
 Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior 
A person of ordinary skill in the art would have an expectation of success  because substituting a TK-deficient vaccinia virus into a combination therapy that uses a generic vaccinia virus would have been simple for a gene therapist.
Accordingly,  the product and method of the instant claims are prima facie obvious over the products and method suggested by Sobol in view of Hiley.

NOTE
Due to technical difficulties, the examiner has been unable to attach the following document to this action.  The examiner will continue to find a solution and if possible get this document scanned into the filewrapper.  The document listed in the PTO-892, but not provided is: Masako Moriuchi (PhD dissertation. 1998. Howard University. “Effects of bacterial cell wall components on human immunodeficiency virus infection of macrophages”).
Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/SCOTT LONG/
Primary Examiner, Art Unit 1633